DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2022.
Regarding applicant’s arguments that groups I-IV are combination-subcombinations applicant’s arguments are persuasive and the withdrawn claims are reentered and fully considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 21 recites “including one of, a carbon fiber reinforced plastic, and a composite sandwich panel with a honeycomb core”. The limitation is unclear if the both the carbon reinforced plastic and composite sandwich are being claimed or just a selection of one. Changing the “and” to “or” would make the limitation clear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-1 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Eilken et al. (US 20130139374 A1) hereinafter referred to as Eilken.
Regarding claim 1, Weber teaches an air grille panel assembly for a vehicle (abstract), the air grille panel assembly comprising:
an air grille panel comprising a plurality of air grille openings to regulate air flow through the air 
grille panel (Fig. 1, see multiple decompression vents 16), the air grille panel further comprising a top end and a bottom end (see annotated Fig. 2 of Webber below), the top end configured for coupling to a sidewall panel (Fig. 2, sidewall panel 10), the sidewall panel configured for installation in a cabin of the vehicle (Column 2, lines 49-54), and the bottom end configured for coupling to a raceway assembly disposed on a floor in the cabin (intended use);
a frame member disposed around a perimeter of each of the plurality of air grille openings, to 
define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
an air grille coupled to the frame member and covering each of the plurality of air grille 
openings (see annotated Fig. 2 of Weber below); and
	a cover member releasably attached to a back side of the air grille (Fig. 5, thin baffle 32) and configured to move between a closed position and an open position (abstract), wherein the air grill panel assembly is configured for coupling to the sidewall panel (see annotated Fig. 3 of Weber below).
via a float attachment, that allows for a vertical adjustment, to accommodate different installed positions of the air grille panel assembly in the cabin of the vehicle.
	Eilken teaches of an attachment method for components within an aircraft via a float attachment that allows for a vertical adjustment (abstract). 
	Specifically, the combination the examiner has in mind is to replace the coupling components taught by Weber with the attachment arrangement taught of Eilken. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eilken to modify Weber by replacing the attachment arrangement of the decompression panel and sidewalls of Weber with the attachment arrangement presented by Eilken. Doing so would allow for simple attachment arrangement that accommodates varying tolerances between the two attached components (¶ [0003]). 
Regarding claim 2, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the air grille panel comprises two air grille openings, each having a size and a shape that are identical, and each having the frame member, the air grille, and the cover member (see Figs 2-4 showing two air grille openings having identical components).
Regarding claim 3, Weber as modified teaches the air grille panel assembly of claim 1, and Weber as modified further teaches wherein the air grille panel further comprises a top end attachment portion (see annotated Fig. 3 of Weber below). 
Weber as modified fails to teach having a plurality of vertical slot openings, each of the plurality of vertical slot openings configured to receive a stud element disposed on a back side of the sidewall panel.

Specifically, the further combination that the examiner has in mind is to orient the attachment arrangement of Eilken previously combined to have the “n” axis arranged vertically.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the above modification of Eilken to modify Weber. Doing so would allow for an attachment of components that have varying tolerances (¶ [0003]). 
Regarding claim 4, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the frame member has curved corners and a rectangular shape (see annotated Fig. 2 of Weber below).
Regarding claim 5, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the air grille comprises a plurality of horizontal louvers oriented in a perpendicular arrangement to a plurality of vertical rib members (see annotated Fig. 2 of Weber below).
Regarding claim 6, Weber as modified teaches the air grille panel assembly of claim 1, and Weber further teaches wherein the cover member comprises a baffle that is flexible (Column 3, line 27-30), and moves to the open position upon occurrence of a decompression event in the vehicle (abstract).
Regarding claim 7, Weber teaches an air grille sidewall panel assembly for a vehicle (Fig. 1, aircraft sidewall 10), the air grille sidewall panel assembly comprising:
a sidewall panel comprising a top end portion and a bottom end portion, the sidewall panel 
having a unitary configuration (see annotated Fig. 1 of Weber below);
	an air grille panel assembly coupled to the sidewall panel (Column 2, lines 1-5, vent assembly; abstract), the air grille panel assembly comprising:
, and a bottom end (see annotated Fig. 2 of Webber below) configured for coupling to a raceway assembly disposed on a floor in a cabin of the vehicle (intended use);
	a frame member having curved corners and extending around a perimeter of each of the plurality of air grille openings, to define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
	an air grille coupled to the frame member and covering each of the plurality of air grille openings (see annotated Fig. 2 of Weber below); and
	a cover member releasably attached to a back side of the air grille (Fig. 5, thin baffle 32) and configured to move between a closed position and an open position (abstract); and
	an interface attachment assembly coupling the top end attachment portion of the air grille panel to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber).
	Weber fails to teach where the air grille top has a top end attachment portion having a plurality of vertical slot openings
	an interface attachment assembly coupling the top end attachment portion of the air grille panel, in a float attachment, to the bottom end portion of the sidewall panel.
	Eilken teaches of an attachment arrangement for an aircraft having an orientable slot opening (Figs. 4 and 8, elongate hole 44 and connecting element 10, axis n, b and h) for a float attachment (abstract). 
	Specifically, the combination that the examiner has in mind is to replace the attachment arrangement of Weber with the attachment arrangement of Eilken and orient the elongate hole of Eilken with its “n” axis vertically. 

Regarding claim 9, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the air grille panel comprises two air grille openings, each having a size and a shape that are identical, and each having the frame member, the air grille, and the cover member (see Figs 2-4 showing two air grille openings having identical components).
Regarding claim 10, Weber as modified teaches the air grille sidewall panel assembly of claim 7, but Weber as modified fails to teach wherein the interface attachment assembly comprises a plurality of stud elements disposed on a back side at the bottom end portion of the sidewall panel, and further comprises a plurality of nut keeper assemblies, wherein each of the plurality of stud elements is inserted through one of the plurality of vertical slot openings, and inserted through one of the plurality of nut keeper assemblies, to attach each nut keeper assembly to each stud element.
Eilken teaches wherein the interface attachment assembly comprises a plurality of stud 
elements (Fig. 3, shank 18) disposed on a back side at the bottom end portion of the sidewall panel, and further comprises a plurality of nut keeper assemblies (Fig. 3, self-locking nut), wherein each of the plurality of stud elements is inserted through one of the plurality of vertical slot openings (¶ [0010], elongate hole receives shank), and inserted through one of the plurality of nut keeper assemblies (¶ [0044]), to attach each nut keeper assembly to each stud element (¶ [0044]).
	Specifically, the combination the examiner had in mind was to add the stud element to the attachment arrangement combination previously stated in claim 7 and to provide the nut keeper assembly onto the stud element. 

Regarding claim 22, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the air grille comprises a plurality of horizontal louvers oriented in a perpendicular arrangement to a plurality of vertical rib members (see annotated Fig. 2 of Weber below).
Regarding claim 23, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the cover member comprises a baffle that is flexible (Column 3, line 27-30) and moves to the open position upon occurrence of a decompression event in the vehicle (abstract).
Regarding claim 24, Weber as modified teaches the air grille sidewall panel assembly of claim 7, and Weber further teaches wherein the air grille panel assembly comprises two cover members, including a first cover member and a second cover member, that are identical in size and shape (Fig. 4, see first and second thin baffles)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Eilken et al. (US 20130139374 A1) hereinafter referred to as Eilken and Cheung et al. (US 20130320140 A1) hereinafter referred to as Cheung.
Regarding claim 8, Weber as modified teaches the air grille sidewall panel assembly of claim 7, but Weber fails to teach wherein the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings configured to attach to a stowage bin in the cabin of the vehicle.
Cheung teaches wherein the sidewall panel further comprises attachment fittings disposed 

	Specifically, the combination the examiner has in mind is to add the stowage bin and alignment device of Cheung to Weber as modified. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the above modification. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).
Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Eilken et al. (US 20130139374 A1) hereinafter referred to as Eilken and Samhammer (US 20020144835 A1).
Regarding claim 11, Weber teaches of an aircraft (abstract) comprising: 
a sidewall system in a cabin of the aircraft (see annotated Fig. 1 of Weber below), the sidewall 
system comprising:
an air grille sidewall panel assembly (see annotated Fig. 1 of Weber below) comprising:
a sidewall panel (Fig. 1, sidewall 10) comprising a top end portion and a bottom end portion, the 
sidewall panel having a unitary configuration (see annotated Fig. 1 below);
	an air grille panel assembly coupled to the sidewall panel (Column 2, lines 1-5, vent assembly; abstract), the air grille panel assembly comprising:
	an air grille panel (see annotated Fig. 1 of Weber below) comprising a plurality of air grille openings to regulate air flow through the air grille panel (Fig. 1, see multiple decompression vents 16), the air grille panel further comprising a top end with a top end attachment portion and further comprising a bottom end with a bottom end attachment portion (see annotated Fig. 2 of Webber below);

	an air grille coupled to the frame member and covering each of the plurality of air grille openings (see annotated Fig. 2 of Weber below); and
	a baffle releasably attached to a back side of the air grille (Fig. 5, thin baffle 32) and configured to move between a closed position and an open position (abstract); and
	an interface attachment assembly coupling the top end attachment portion of the air grille panel to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber);
	a plurality of attachment elements coupling the bottom end attachment portion of the air grille panel (see annotated Fig. 3 of Weber below).
	Weber fails to teaches the air grille panel further comprising a top end with a top end attachment portion having a plurality of vertical slot openings
	an interface attachment assembly coupling the top end attachment portion of the air grille panel, in a float attachment, to the bottom end portion of the sidewall panel
	a raceway assembly comprising a raceway with a first flange member and a second flange member, and a raceway cover removably coupled to the raceway, the raceway assembly disposed on a floor in the cabin of the aircraft; and
	a plurality of attachment elements coupling the bottom end attachment portion of the air grille panel, in a removable attachment, to the first flange member of the raceway assembly.
	Eilken teaches of an interface attachment assembly having a orientable slot opening that is in a float attachment (Figs. 4 and 8, elongate hole 44 and connecting element 10, axis n, b and h; abstract).

	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eilken to modify Weber to create the modification above. Doing so would allow for simple attachment arrangement that accommodates varying tolerances between the two attached components (¶ [0003]).
	Samhammer teaches of a raceway assembly (Fig. 2A, wire routing assembly 20) comprising a raceway (Fig. 2A, raceway 23) with a first flange member and a second flange member (see annotated Fig. 2A of Samhammer below), and a raceway cover removably coupled to the raceway (Fig. 2A, top portion 22a; ¶ [0024]), the raceway assembly disposed on a floor in the cabin of the aircraft (Fig. 2A, raceway assembly 20 is on carpet 27 and support 24); and
	a plurality of attachment elements coupling the bottom end attachment portion of the air grille panel, in a removable attachment, to the first flange member of the raceway assembly (Fig. 2A, foam adhesive 29 is used to attach sidewall 23).
	Specifically, the combination the examiner has in mind is to add the raceway assembly of Samhammer at the floor panel and adjacent to the air grille panel of Weber and to have the air grille panel attach to the raceway assembly via foam adhesive. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Samhammer to modify Weber as modified to include the above modification. Doing so would allow for easy routing of wires necessary within an aircraft cabin (¶ [0018]).
Regarding claim 13, Weber as modified teaches the aircraft of claim 11, and Weber further teaches wherein the air grille panel comprises two air grille openings, each having a size and a shape 
Regarding claim 14, Weber as modified teaches the aircraft of claim 11, but Weber as modified fails to teach wherein the interface attachment assembly comprises a plurality of stud elements disposed on a back side at the bottom end portion of the sidewall panel, and further comprises a plurality of nut keeper assemblies, wherein each of the plurality of stud elements is inserted through one of the plurality of vertical slot openings, and inserted through one of the plurality of nut keeper assemblies, to attach each nut keeper assembly to each stud element
Eilken teaches wherein the interface attachment assembly comprises a plurality of stud elements (Fig. 3, shank 18) disposed on a back side at the bottom end portion of the sidewall panel, and further comprises a plurality of nut keeper assemblies (Fig. 3, self-locking nut), wherein each of the plurality of stud elements is inserted through one of the plurality of vertical slot openings (¶ [0010], elongate hole receives shank), and inserted through one of the plurality of nut keeper assemblies (¶ [0044]), to attach each nut keeper assembly to each stud element (¶ [0044]).
Specifically, the combination the examiner had in mind was to add the stud element to the attachment arrangement combination previously stated in claim 7 and to provide the nut keeper assembly onto the stud element. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings Eilken to modify Weber as modified to incorporate the above modifications. Doing so would allow for the attachment arrangement to be fixed to its first component (¶ [0044]).
Regarding claim 25, Weber teaches an air grille sidewall panel assembly (see annotated Fig. 1 of Weber below) installed in an aircraft (abstract), the air grille sidewall panel assembly comprising:
a sidewall panel comprising a top end portion and a bottom end portion, the sidewall panel 

	an air grille panel assembly coupled to the sidewall panel (Column 2, lines 1-5, vent assembly; abstract), the air grille panel assembly comprising:
	an air grille panel (see annotated Fig. 1 of Weber below) comprising a plurality of air grille openings to regulate air flow through the air grille panel (Fig. 1, see multiple decompression vents 16), the air grille panel further comprising a top end with a top end attachment portion (see annotated Fig. 2 of Webber below);
	a frame member having curved corners and extending around a perimeter of each of the plurality of air grille openings, to define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);
	an air grille coupled to the frame member and covering each of the plurality of air grille openings (see annotated Fig. 2 of Weber below); and
	a cover member releasably attached to a back side of the air grille and disposed over substantially all of the back side of the air grille (Fig. 5, thin baffle 32), the cover member configured to move between a closed position and an open position (abstract); and
	an interface attachment assembly coupling the top end attachment portion of the air grille panel, to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber).
	Weber fails to teach having a plurality of vertical slot openings, and a bottom end coupled to a raceway assembly disposed on a floor in a passenger cabin of the aircraft;
	In float attachment
	wherein the float attachment of the sidewall panel to the air grill panel assembly allows for a vertical adjustment, to accommodate different installed positions of the air grille sidewall panel assembly in the passenger cabin of the aircraft.
	Eilken teaches plurality of vertical slot openings in float attachment 

	Specifically, the combination the examiner has in mind is to replace the attachment arrangement of Weber with the attachment of Eilken and orient the elongate hole of Eilken with its “n” axis vertically. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eilken to modify Weber to create the modification above. Doing so would allow for simple attachment arrangement that accommodates varying tolerances between the two attached components (¶ [0003]).
	Samhammer teaches of a bottom end coupled to a raceway assembly (Fig. 2A, foam adhesive 29 is used to attach sidewall 23, raceway assembly 20) disposed on a floor in a passenger cabin of the aircraft (Fig. 4, carpet 27 and support 24);
	Specifically, the combination the examiner has in mind is to add the raceway assembly of Samhammer to Weber as modified and to attach the raceway to the grille panel. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Samhammer to modify Weber as modified. Doing so would allow for easy routing of wires necessary within an aircraft cabin (¶ [0018]).
Regarding claim 27, Weber as modified teaches the air grille sidewall panel assembly of claim 25, and Weber further teaches wherein the air grille is designed to allow for return air flow passage without conditioned air migration into the passenger cabin (Column 2, lines 55-62), and is designed to allow for rapid flow of air in a decompression event where there is a sudden pressure differential (abstract).
Regarding claim 28, Weber as modified teaches the air grille sidewall panel assembly of claim 25, and Weber further teaches wherein the cover member is made of a sound attenuating material that provides a barrier to minimize engine and fuselage noise of the aircraft (Column 3, lines 27-30, baffle is made of vinyl film and aluminum foil, a person of ordinary skill in the art would recognize aluminum foil is used for soundproofing).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Eilken et al. (US 20130139374 A1) hereinafter referred to as Eilken and Bartolome (US 20150239200 A1).
Regarding claim 21, Weber as modified teaches the air grille sidewall panel assembly of claim 7, but Weber as modified fails to teach wherein the air grille panel is made of a composite material, including one of, a carbon fiber reinforced plastic, and a composite sandwich panel with a honeycomb core.
Bartolome teaches of a composite panel assembly utilized in aircraft (¶ [0013]) made of 
composite material (abstract), including one of, a carbon fiber reinforced plastic (¶ [0014]), and a composite sandwich panel with a honeycomb core (abstract).
	Specifically, the combination the examiner has in mind is to replace the air grille panel structure with the composite panel of Bartolome.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bartolome to modify Weber as modified to include the above modification. Doing so would reduce weight and eliminate manufacturing steps of the panel (abstract). 
Claim 12, 15-20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6129312 A) in view of Eilken et al. (US 20130139374 A1) hereinafter referred to as Eilken, Samhammer (US 20020144835 A1) and Cheung et al. (US 20130320140 A1) hereinafter referred to as Cheung.
Regarding claim 12, Weber as modified teaches the aircraft of claim 11, but Weber as modified fails to teach wherein the aircraft further comprises a stowage bin in the cabin of the aircraft, and the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to the stowage bin.
Cheung teaches wherein the aircraft further comprises a stowage bin in the cabin of the aircraft, 
and the sidewall panel further comprises attachment fittings disposed at the top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to the stowage bin (¶ [0051]; Fig. 4, upper alignment device 68, stowage bin 67).
	Specifically, the combination the examiner has in mind is to add the stowage bin and alignment device of Cheung to Weber as modified. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the above modification. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).
Regarding claim 15, Weber teaches a method of installing an air grille sidewall panel assembly in an aircraft (abstract), the method comprising the steps of:
providing an air grille panel assembly (Column 2, lines 1-5, vent assembly; abstract) comprising:
an air grille panel comprising a top end, a bottom end (see annotated Fig. 2 of Webber below), 
and a plurality of air grille openings (See Fig. 2, multiple air grilles), the top end having a top end attachment portion (see annotated Fig. 3 of Weber below);
	a frame member disposed around a perimeter of each of the plurality of air grille openings, to define each of the plurality of air grille openings (see annotated Fig. 2 of Weber below);

	a cover member releasably attached to a back side of the air grille (Fig. 5, thin baffle 32)and configured to move between a closed position and an open position (abstract);
	coupling, with an interface attachment assembly, the top end of the air grille panel to the bottom end portion of the sidewall panel, to obtain the air grille sidewall panel assembly in a float attachment; and
	providing a sidewall panel comprising a top end portion and a bottom end portion (see annotated Fig. 1 of Weber below);
	coupling, with an interface attachment assembly, the top end of the air grille panel to the bottom end portion of the sidewall panel (see annotated Fig. 3 of Weber); and
	installing the air grille sidewall panel assembly in a cabin of the aircraft (Column 2, lines 49-51).
	Weber fails to teach the top end having a top end attachment portion with a plurality of vertical slot openings	
	to obtain the air grille sidewall panel assembly in a float attachment
	by coupling the top end portion of the sidewall panel to an aircraft structure disposed near a ceiling in the cabin, and coupling the bottom end of the air grille panel to a raceway assembly disposed on a floor in the cabin, wherein the float attachment of the air grille sidewall panel assembly allows for a vertical adjustment to accommodate different installed positions of the air grille sidewall panel assembly in the cabin of the aircraft.
	Eilken teaches of vertical slot openings (Figs. 4 and 8, elongate hole 44 and connecting element 10, axis n, b and h; abstract)	
	to obtain the air grille sidewall panel assembly in a float attachment (abstract)

	Specifically, the combination the examiner has in mind is to replace the attachment arrangement of Weber with the attachment of Eilken and orient the elongate hole of Eilken with its “n” axis vertically.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eilken to modify Weber to create the modification above. Doing so would allow for simple attachment arrangement that accommodates varying tolerances between the two attached components (¶ [0003]).
	Cheung teaches by coupling the top end portion of the sidewall panel to an aircraft structure disposed near a ceiling in the cabin (¶ [0051]; Fig. 4, upper alignment device 68).
	Specifically, the combination the examiner has in mind is to add the upper alignment device of Cheung to the top of the sidewall of Weber. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the modification above. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).  
	Samhammer teaches and coupling the bottom end of the air grille panel to a raceway assembly (Fig. 2A, raceway 23) disposed on a floor in the cabin (Fig. 2A, raceway assembly 20 is on carpet 27 and support 24).
	Specifically, the combination the examiner has in mind is to add the raceway assembly of Samhammer to Weber as modified and to attach the raceway to the grille panel. 

Regarding claim 16, Weber as modified teaches the method of claim 15, and Weber further teaches wherein providing the air grille panel assembly further comprises providing the air grille panel assembly comprising the air grille panel comprising two air grille openings, each having a size and a shape that are identical, and each having the frame member, the air grille, and the cover member (see Figs 2-4 showing two air grille openings having identical components). 
Regarding claim 17, Weber as modified teaches the method of claim 15, and Weber as modified teaches wherein providing the air grille panel assembly further comprises providing the air grille panel assembly comprising the air grille panel comprising the top end attachment portion having the plurality of vertical slot openings (see rejection of claim 15 with Eilken combination). 
Weber as modified fails to teach each of the plurality of vertical slot openings receiving a stud element of the interface attachment assembly, the stud element disposed on a back side of the sidewall panel.
Eilken teaches each of the plurality of vertical slot openings receiving a stud element of the interface attachment assembly, the stud element disposed on a back side of the sidewall panel (Figs. 4 and 8, elongate hole 44 and connecting element 10).
Specifically, the modification the examiner has in mind is to add the stud element of Eilken to the sidewall panel of Weber. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included the above modification of Eilken to modify Weber. Doing so would allow for a simple attachment arrangement (¶ [0003]).  
Regarding claim 18, Weber as modified teaches the method of claim 15, and Weber further teaches wherein providing the air grille panel assembly further comprises providing the air grille panel assembly comprising the frame member having curved corners and a rectangular shape (see annotated Fig. 2 of Weber below).
Regarding claim 19, Weber as modified teaches the method of claim 15, but Weber as modified fails to teach wherein coupling, with the interface attachment assembly, further comprises coupling, with the interface attachment assembly comprising a plurality of stud elements disposed on a back side at a bottom end portion of the sidewall panel, and further comprising a plurality of nut keeper assemblies, wherein each of the plurality of stud elements is inserted through one of the plurality of vertical slot openings, and inserted through one of the plurality of nut keeper assemblies, to attach each nut keeper assembly to each stud element.
Eilken teaches wherein the interface attachment assembly comprises a plurality of stud elements (Fig. 3, shank 18) disposed on a back side at the bottom end portion of the sidewall panel, and further comprises a plurality of nut keeper assemblies (Fig. 3, self-locking nut), wherein each of the plurality of stud elements is inserted through one of the plurality of vertical slot openings (¶ [0010], elongate hole receives shank), and inserted through one of the plurality of nut keeper assemblies (¶ [0044]), to attach each nut keeper assembly to each stud element (¶ [0044]).
Specifically, the combination the examiner had in mind was to add the stud element to the attachment arrangement combination previously stated in claim 7 and to provide the nut keeper assembly onto the stud element. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings Eilken to modify Weber as modified to incorporate the above modifications. Doing so would allow for the attachment arrangement to be fixed to its first component (¶ [0044]).
Regarding claim 20, Weber as modified teaches the method of claim 15, and Samhammer further teaches wherein installing the air grille sidewall panel assembly further comprises installing the air grille sidewall panel assembly, by coupling attachment fittings disposed at the top end portion of the sidewall panel to the aircraft structure comprising a stowage bin disposed near the ceiling in the cabin (¶ [0051]).
Regarding claim 26, Weber as modified teaches the air grille sidewall panel assembly of claim 25, but Weber as modified fails to teach wherein the sidewall panel has attachment fittings located at a top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to a stowage bin of the aircraft.
Cheung teaches of a the sidewall panel has attachment fittings located at a top end portion of the sidewall panel, the attachment fittings attaching the sidewall panel to a stowage bin of the aircraft (¶ [0051]; Fig. 4, upper alignment device 68, stowage bin 67).
Specifically, the combination the examiner has in mind is to add the upper alignment device and 
the stowage bin of Cheung to Weber. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cheung to modify Weber as modified to include the modification above. Doing so would allow for the sidewalls to be aligned during installation in the aircraft cabin (¶ [0051]).  

    PNG
    media_image1.png
    488
    917
    media_image1.png
    Greyscale

Annotated Fig. 1 of Weber

    PNG
    media_image2.png
    496
    681
    media_image2.png
    Greyscale

Annotated Fig. 2 of Weber

    PNG
    media_image3.png
    514
    682
    media_image3.png
    Greyscale

Annotated Fig. 3 of Weber
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aske et al. (US 20160288896 A1) teaches of an attachment method between components within 
in aircraft that allows for vertical adjustment. 
	Pacini et al. (US 20140325824 A1) teaches of a sidewall panel assembly that has vertical slots that allow for adjustment. 
	Macarag et al. (US 20170303402 A1) teaches of a composite material with a honeycomb core utilized for aircraft panels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762